Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Amendment
Applicant’s amendment to claims 8-14 filed 27 September 2022 overcome the rejection of claims 8-14 under 35 U.S.C. 101.
Applicant’s amendment to claims 1, 8, 15 filed 27 September 2022 raise new issues of 35 U.S.C. 112 discussed below.
Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are moot in view of the new ground of rejection presented in this Office Action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-13 describe the first pattern of entities. Lines 14-17 describe how a first combined probability is determined. However it is not clear how it is determined that the first combined probability is greater than “a second combined probability” at lines 18-19. What does the second combined probability encompass? Furthermore as written, the second pattern does not seem to play any role. Note lines 10-12 recite the second pattern of entity as “totaling a second number of entities that equals the number of tokens”. Note the number of tokens is the result of separating a string of characters as recited at line 6, thus it is not understood what applicant meant by “totaling a second number of entities that equals the number of tokens”. According to Paragraph 0021 of applicant’s specification, all patterns include the same number of entities that might match the same number of tokens.  
Claims 8, 15 essentially recite similar limitations in form of computer program product and method thus contain similar defects.
The dependent claims do not cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-20 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle et al (EP 2664997), further in view of Delaney et al (US 20140280353) both of record.
Regarding claim 1, Galle substantially discloses, teaches or suggests a system for adaptive recognition of entities, the system comprising:

one or more processors (Figure 1 item 18); and
a non-transitory computer readable medium storing a plurality of instructions (see at least 0059), which when executed, cause the one or more processors to:
separate a string of characters into a total number of tokens, comprising a first token and a second token, in response to receiving a record comprising the string of characters (see at least 0071: The entity extractor 40 used for identifying the instances can be any suitable linguistic processor, such as a parser, which partitions the text strings, e.g., sentences, of the document 26 into tokens, possibly filters the tokens to identify those that serve as noun phrases (nouns and longer phrases which serve as nouns) in the sentences, and compares these noun phrases to the list of candidate named entities in the database 30 to identify matching instances. ));
Galle further teaches the concept of identify a first pattern of entities totaling a first number of entities that equals the number of tokens, and a second pattern of entities totaling a second number of entities that equals the total number of tokens, the first pattern of entities comprising a first entity and a second entity (see at least 0082-0085) note the claimed patterns read on how the candidate named entities are evaluated; Furthermore since the record is matched to an existing record upon recognizing the tokens as the entities, clearly the number of tokens and entities have to be equal for a close match; 
match the record to an existing record in the system based on recognizing the first token as the first entity and the second token as the second entity (see at least 0071);
The difference is Galle does not specifically show:
determine a first combined probability that combines a first probability based on a number of entries in a dictionary which stores the first token and is associated with the first entity, and a second probability based on a number of character types in the second entity that match characters in the second token;
determine whether the first combined probability is greater than a second combined probability; and
match the record to an existing record in the system based on recognizing the first token as the first entity and the second token as the second entity, in response to a determination that the first combined probability is greater than the second combined probability.
However Galle clearly show determining matched entities based on probabilistic method (see at least 0027 identify candidate named entities appropriate for mergine). Delaney in the same field of endeavor teaches the concept of combined probability in entity detection (see at least Delaney 0010-0012) and a dictionary of tokens (see at least Delaney 0052). 
Since the system of Galle recognizes matching entities in databases upon parsing input text string into a plurality of tokens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any matching criteria including the claimed number of entries in dictionaries and the number of character types and the combined probability technique taught by Delaney in order to accurately match entities to tokens of the input string of Galle.

Regarding claim 2, Galle/Delaney teaches the system of claim 1, wherein the string of characters is associated with a field that stores one of a street address, a school name, and a person name (see at least Delaney 0024).

Regarding claim 3, Galle/Delaney does not specifically show the system of claim 1, wherein separating the string of characters into the  number of tokens comprises converting any uppercase letters in the string of characters to lowercase letters, and stripping the string of characters of any special characters.
However any text string includes characters of uppercase, lowercase and special characters. Furthermore Galle clearly shows the system and method utilize a database of named entities (which may have been obtained through use of a parser). The system and method find relationships of synonymy between entries of this database. In other words, for a given real named entity, there may be multiple entries (candidate named entities) in the database, with different canonical strings). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include converting the text string as claimed in order to find multiple matching entries in the database of Galle.

Regarding claim 4, Galle/Delaney does not specifically show the system of claim 1, wherein the dictionary is associated with a first data provider and another dictionary is associated with a second data provider 
However the claimed dictionary is merely “associated with a data provider” thus reads on the database of named entities of Galle (see at least 0028) or the predefined dictionaries of Delaney (see at least 0057) .

Regarding claim 6, Galle/Delaney teaches or suggests the system of claim 1, wherein determining whether the first combined probability is greater than the second combined probability is based on a first weight associated with the first pattern and a second weight associated with the second pattern (see at least Delaney 0061).

Regarding claim 7, Galle/Delaney teaches or suggests the system of claim 1, wherein the plurality of instructions further causes the processor to match the record to an existing record in the system based on recognizing the first token as a first entity associated with the second pattern and the second token as a second entity associated with the second pattern, in response to a determination that the first combined probability is not greater than the second combined probability (see at least Galle 0071-0072).
Claims 8-11, 13-14 and 15-17, 19-20 correspond to computer program products and methods respectively for system claims 1-4, 6-7, thus are rejected for the same reasons discussed in claims 1-4, 6-7 above.

Claim(s) 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle et al (EP 2664997), in view of Delaney et al (US 20140280353), further in view of Aerts et al (US 9042662), all of record.
Regarding claim 5, Galle/Delaney does not specifically show the system of claim 1, wherein the second probability based on the number of character types in the second entity that match characters in the second token comprises a heuristically determined probability. However it is well Known in the art to use heuristic in probability analysis as shown by Aerts (see at least Figure 3 blocks 110n, 115, col.3 lines 28-34). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the system of Galle/Delaney in order to benefit from a standardized technique in probability analysis.

Claims 12, 18 correspond to a computer program product and method respectively for system claim 5, thus are rejected for the same reasons discussed in claim 5 above.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houfeng Wang “Cross-Document Transliterated Personal Name Coreference Resolution”, FSKD 2005, LNAI 3614, pp. 11 – 20, 2005.© Springer-Verlag Berlin Heidelberg 2005.
Ji, Heng, and Ralph Grishman. "Applying coreference to improve name recognition." In Proceedings of the Conference on Reference Resolution and Its Applications, pp. 32-39. 2004.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        30 November 2022